-In proceedings supplementary to judgment, respondent moved for an order pursuant to section 793 of the Civil Practice Act, directing appellant to make installment payments of $25 a week on account of the judgment. Respondent’s motion was granted and appellant’s motion for reargument was denied. Appellant then moved for an order vacating or modifying the order directing him to make such payments, on the ground that his status had materially changed since the entry of the order, and the appeal is from the denial of that motion. Order reversed, without costs, and matter remitted to Special Term for determination, after a hearing before the court or a referee, as the court may be advised. Appellant’s affidavit stated that he was newly employed by a named corporation in a stated capacity at a salary of $40 a week. In opposition, *877nothing was presented to show that he or his relatives or his wife’s relatives, or some friend owned or controlled such corporation, or that his employment there was not actual employment, or that he was working as a toolmaker, or that his compensation was merely colorable and designed to defraud or impede his creditors. Nolan, P. J., Adel, MaeCrate, Schmidt and Beldoek, JJ., concur.